Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

 

FIRST AMENDMENT TO AGREEMENTS

 

This First Amendment to Agreements (the “First Amendment”) is made effective as
of the date of the last signature below (the “First Amendment Effective Date”)
by and between ImmunoGen, Inc., a Massachusetts corporation (“ImmunoGen”), with
its principal place of business being 830 Winter Street, Waltham, Massachusetts
02451, USA, and Eli Lilly and Company, an Indiana corporation (“Lilly”), with
its principal place of business at Lilly Corporate Center, Indianapolis, Indiana
46285.  ImmunoGen and Lilly are sometimes hereinafter referred to individually
as a “Party” and collectively as the “Parties.”

 

WHEREAS, ImmunoGen and Lilly are parties to that certain Multi-Target Agreement
made effective as of December 19, 2011 (the “Multi-Target Agreement”) and that
certain License Agreement made effective as of August 26, 2013 (the “8/26/2013
License Agreement”); and

 

WHEREAS, the Parties desire to amend the Multi-Target Agreement and the
8/26/2013 License Agreement in the manner set forth in this First Amendment; and

 

WHEREAS, the capitalized terms used in this First Amendment and not otherwise
defined herein shall have the meanings ascribed to them in the Multi-Target
Agreement and the 8/26/2013 License Agreement, as applicable;

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the Parties agree and covenant as follows.

 

Multi-Target Agreement

 

I.                                        Section 3.3 of the Multi-Target
Agreement is hereby deleted in its entirety and replaced with the following:

 

3.3                                Number of Exclusive Licenses; Upfront Fees. 
Anything contained in this Agreement to the contrary notwithstanding, Lilly may
take Exclusive Licenses to up to a total of three (3) Reserve Option Targets
during the Term.  Except as set forth below, each Exclusive License shall
provide for an upfront fee, payable by Lilly to ImmunoGen within [***] days
following the Effective Date of such Exclusive License.  From and after the
First Amendment Effective Date, (a) no upfront fee is due for one (1) of the
two (2) remaining Exclusive Licenses available hereunder (the “No

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Upfront Fee License”), and (b) the upfront fee for the other of the
two (2) remaining Exclusive Licenses available hereunder shall be Two Million
United States Dollars ($2,000,000).  Lilly shall have the right to designate in
its sole discretion which Exclusive License taken after the First Amendment
Effective Date shall be the No Upfront Fee License.  For purposes of clarity,
Lilly’s designation of the first Exclusive License taken after the First
Amendment Effective Date as the No Upfront Fee License shall not create any
obligation on the part of Lilly to take the remaining Exclusive License
hereunder.  Subject to Section 3.4 hereof, if an Exclusive License is terminated
at any time for any reason, such terminated Exclusive License shall nevertheless
continue to be counted against the aggregate number of Exclusive Licenses
available to Lilly under this Section 3.3.

 

II.                                   Section 5.1 of the Multi-Target Agreement
is hereby amended by adding the following new paragraph at the end thereof:

 

In connection with Lilly’s exercise of its right to extend the term of this
Agreement beyond the Initial Term or the First Extended Term in accordance with
Sections 8.1(b) and 8.1(c) hereof, Lilly agrees in each case to pay ImmunoGen a
Term extension fee (the “Extension Fee”) in the amount of [***] ($[***]) payable
in accordance with Section 5.3 hereof at any time prior to the expiration of the
Initial Term or the First Extended Term, as the case may be, which Extension
Fees shall be non-refundable and non-creditable.

 

III.                              Section 8.1 of the Multi-Target Agreement is
hereby deleted in its entirety and replaced with the following:

 

8.1                                Term.

 

(a)                                 Initial Term.  The term of this Agreement
shall commence on the Effective Date and shall continue until the third (3rd)
anniversary of the Effective Date, subject to earlier termination in accordance
with Section 8.2 hereof (the “Initial Term”).

 

(b)                                 First Extended Term.  If this Agreement has
not been terminated in accordance with Section 8.2 hereof (other than
termination by Lilly in accordance with Section 8.2(b) hereof) on or before the
expiration of the Initial Term,

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

then Lilly may extend the term of this Agreement from the end of the Initial
Term until June 19, 2015, subject to earlier termination in accordance with
Section 8.2 hereof (the “First Extended Term”), by providing written notice and
by paying the Extension Fee in accordance with Section 5.1 hereof at any time
prior to the expiration of the Initial Term.

 

(c)                                  Second Extended Term.  If this Agreement
has not been terminated in accordance with Section 8.2 hereof (other than
termination by Lilly in accordance with Section 8.2(b) hereof) on or before the
expiration of the First Extended Term, then Lilly may extend the term of this
Agreement from the end of the First Extended Term until December 19, 2015,
subject to earlier termination in accordance with Section 8.2 hereof (the
“Second Extended Term”), by providing written notice and by paying another
Extension Fee in accordance with Section 5.1 hereof at any time prior to the
expiration of the First Extended Term.  The Initial Term, together with the
First Extended Term and the Second Extended Term, if applicable, shall be
referred to herein collectively as the “Term.”  The foregoing notwithstanding,
the Term shall automatically expire once Lilly has taken the maximum number of
Exclusive Licenses available to Lilly pursuant to Section 3.3 hereof.

 

IV.                               Footnotes 2, 3 and 4 to the form of License
Agreement attached to the Multi-Target Agreement as Schedule A are hereby
deleted in their entirety and replaced with the following:

 

(2)         Insert Zero U.S. Dollars ($0.00) in the No Upfront Fee License taken
under the Multi-Target Agreement after the First Amendment Effective Date. 
Insert Two Million U.S. Dollars ($2,000,000) in any other Exclusive License
taken under the Multi-Target Date after the First Amendment Effective Date.

 

(3)         Insert $[***] in the No Upfront Fee License taken under the
Multi-Target Agreement after the First Amendment Effective Date.  Insert $[***]
in any other Exclusive License taken under the Multi-Target Agreement after the
First Amendment Effective Date.

 

(4)         Insert $[***] in the No Upfront Fee License taken under the
Multi-Target Agreement after the First Amendment Effective Date.  Insert $[***]
in any other Exclusive License taken under the Multi-Target Agreement after the
First Amendment Effective Date.

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

8/26/2013 License Agreement

 

V.                                    Sections 5.1 and 5.2 of the 8/26/2013
License Agreement are hereby deleted in their entirety and replaced with the
following:

 

5.1                                Upfront Fee.  In consideration of the grant
of the license described in Section 2.1 hereof and the mutual covenants
contained in the First Amendment, Lilly hereby agrees to pay ImmunoGen an
upfront fee (the “Upfront Fee”) in the amount of Two Million United States
Dollars ($2,000,000) payable in accordance with Section 5.6(d) hereof within
[***] days after the First Amendment Effective Date, which Upfront Fee shall be
non-refundable and non-creditable.

 

5.2                                Milestone Payments for Licensed Products.  In
further consideration of the grant of the license by ImmunoGen hereunder, and
subject to the other terms of this Agreement, Lilly will make the following
payments to ImmunoGen in accordance with Section 5.6(d) hereof within [***] days
after Lilly’s receipt of an invoice from ImmunoGen reflecting the first
occurrence of each of the milestones set forth below:

 

Clinical Milestones

 

Milestone Payment

 

 

 

 

 

(a)     Initiation of first Phase I Clinical Study for a Licensed Product

 

$

5.0 Million

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

Regulatory Milestones

 

 

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

Sales Milestones

 

 

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If the milestone described in [***] above occurs before milestone described in
[***] above, the milestone payment payable upon the occurrence of the milestone
described in [***] above shall be increased from $[***] to $[***], and no
milestone payment will be payable with respect to any [***] of the [***].  It is
hereby acknowledged and agreed that any milestone payment shall be [***], with
respect to the [***] of the [***], regardless of how many times [***] is [***]
and [***].  All milestone payments shall be nonrefundable and noncreditable. 
Lilly shall notify ImmunoGen of the achievement of each milestone hereunder as
provided in Section 3.5(b) hereof.

 

Miscellaneous

 

VI.                               The Parties hereby confirm and agree that each
of the Multi-Target Agreement and the 8/26/2013 License Agreement, as amended by
this First Amendment, remains in full force and effect.  References in the
Multi-Target Agreement to “Agreement” mean the Multi-Target Agreement as amended
by this First Amendment, and references in the 8/26/2013 License Agreement to
“Agreement” mean the 8/26/2013 License Agreement as amended by this First
Amendment.

 

[Remainder of page intentionally left blank.]

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to Agreements
to be executed by their duly authorized representatives.

 

 

IMMUNOGEN, INC.

ELI LILLY AND COMPANY

 

 

 

 

By:

/s/ Peter Williams

 

By:

/s/ Jan M. Lundberg

 

 

 

 

 

Name:

Peter Williams

 

Name:

Jan M. Lundberg, PhD

 

 

 

 

 

 

 

 

 

Executive Vice President, Science &

Title:

Vice President

 

Title:

Technology and President, LRL

 

 

 

 

 

Date:

12/9/2013

 

Date:

12/4/2013

 

ImmunoGen/Lilly Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------